Citation Nr: 1031126	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  04-35 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from December 1966 to September 
1968.  This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

In May 2007, the Board issued a decision which, in pertinent 
part, denied the Veteran's claim herein.  Thereafter, the Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In March 2009, the Court 
issued a memorandum decision which set aside the portion of the 
Board's May 2007 decision pertaining to the issue of service 
connection for a skin disorder and remanded this issue for 
additional development.

In January 2010, the Board remanded this matter to the RO for 
additional evidentiary development.  The Board's remand directed 
the RO to send a request to the Veteran that he identify any 
medical treatment providers he has seen for his skin disorder, 
and to schedule him for a VA examination of the skin in order to 
identify if he currently has a skin disorder and if so, to 
determine whether it is related to his military service.  In 
February 2010, the RO sent correspondence to the Veteran 
requesting information concerning all medical treatment providers 
he has seen for his skin disorder since his discharge from the 
service.  In April 2010, the Veteran was schedule for a VA 
examination of the skin, and an addendum to this examination was 
obtained in June 2010.  Accordingly, the directives of the 
Board's January 2010 remand have been accomplished.  See Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

The Veteran's current skin disorder, diagnosed as dermatitis, is 
not shown to have been present in service, or for many years 
thereafter, nor is it the result of any incident of the Veteran's 
military service, to include exposure to herbicide agents (Agent 
Orange).


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

In the present case, the RO's July 2003 and August 2006 letters 
advised the Veteran of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
With respect to the Dingess requirements, the August 2006 letter 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  

The duty to assist the Veteran has also been satisfied in this 
case.  The RO has obtained the Veteran's service treatment 
records, as well as his identified VA and private medical 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
RO has also obtained a VA medical examination and opinion 
concerning the existence and etiology of the Veteran's current 
skin disorder.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  In this case, the VA examiner who 
conducted the April 2010 VA examination of the skin and drafted 
the June 2010 addendum to that examination had reviewed the 
Veteran's claims folder, including the Veteran's inservice and 
post service treatment records.  In addition, the VA examiner 
performed a physical examination of the Veteran, which included 
obtaining a history of this condition directly from the Veteran.  
Based upon this review and examination, the VA examiner concluded 
that an etiological opinion concerning the Veteran's current skin 
disorder could not be made without resorting to speculation.  In 
support of this conclusion, the VA examiner noted that it was 
"medically impossible" to determine whether the nondescript 
rashes noted in the Veteran's service treatment records are 
related to the later development of tinea pedis in 1973, and the 
eventual evolution to dermatitis in 2004.  The VA examiner 
further explained that the dermographism noted in a February 1973 
treatment report is a "completely unrelated issue to any ongoing 
or recurrent or past fungal infection.  These are 2 separate and 
non-related issues."  Under these circumstances, the Board finds 
this to be an adequate examination.  The VA examiner concluded 
that an opinion could not be reached in this matter without 
resorting to speculation, and the examination report reflects 
that the VA examiner reached this determination based upon full 
consideration of the procurable and assembled data.  Jones v. 
Shinseki, No. 07-3060 (U.S. Vet. App. Mar. 25, 2010); see also 
Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting that the 
Board need not obtain further medical evidence where the medical 
evidence "indicates that determining the cause is 
speculative").  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. § 
3.159(c)(4).  

Finally, there is no sign in the record that additional evidence 
relevant to the issue being decided herein is available and not 
part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The duty to assist has been fulfilled.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303(a).  In addition, 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection 
where a claimant can demonstrate "(1) that a condition was 
'noted' during service; (2) evidence of postservice continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology." Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007) (emphasis added).  A 
claimant may rely on lay evidence "to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007) (footnote omitted).  The U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has also held 
that "the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 
(Fed. Cir. 2006).

For a Veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the United 
States during a period of war, VA will accept as sufficient proof 
of service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory lay 
or other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

Historically, the Veteran served on active duty in the Army from 
December 1966 to September 1968, including service in the 
Republic of Vietnam.  His report of separation, Form DD 214, 
listed his inservice specialty as light weapons infantryman.  A 
review of his service personnel records indicate that he received 
many awards and decorations for his service, including an Air 
Medal and Combat Infantryman's Badge.

The Veteran's May 1966 pre-induction examination noted normal 
findings throughout.  A review of his service treatment records 
show treatment for a skin rash in March 1967 and again in January 
1968.  He was also treated for a blister on his left foot in 
April 1967.  His September 1968 separation examination noted that 
his skin was normal, and the Veteran denied having a history of 
any skin disease on a medical history report completed at that 
time.

In October 1969, the Veteran filed a claim seeking service 
connection for two unrelated conditions.  No reference to any 
ongoing skin disorder was made.  A post service VA physical 
examination in February 1970 noted that his skin was normal.

VA treatment reports in February 1973 revealed treatment for 
tinea pedis with Tinactin.  A February 8, 1973 report described 
the Veteran's skin as hyper-reactive, and indicated that he had 
noticed this for many years with dermographia.  No follow-up 
treatment was indicated.  A February 1974 VA treatment report 
noted that his skin was normal.  

In August 2002, the Veteran filed a claim seeking service 
connection for an unrelated condition.  No reference to any 
ongoing skin disorder was made.

In June 2003, the Veteran filed his present claim seeking service 
connection for a skin disorder.  On his application form, he 
reported having a rash under his arms and belt line.  He also 
indicated that he had treated this condition with 
over-the-counter medications.  In a March 2004 statement, the 
Veteran indicated that he broke out in a rash over different 
parts of his body approximately two to three times per year since 
his discharge from the service, and that he had treated this 
condition himself.  

In August 2004, the Veteran sought treatment for skin rashes on 
the right forearm for the past "2 months."  He indicated that 
the swelling and redness had resolved, but that itching 
persisted.  He reported using calamine lotion without 
improvement.  Physical examination of the skin revealed 
dermatitis on the back of the right forearm.  The report 
concluded with a diagnosis of dermatitis for which the Veteran 
was prescribed medications.

In April 2010, a VA examination of the skin was conducted.  The 
VA examiner noted that the Veteran's claims folder was reviewed 
pursuant to this examination.  The report noted that the Veteran 
currently had an eczematous rash on the forearms.  The Veteran 
indicated that this condition began after service, was 
intermittent, and that he has treated it with over-the-counter 
medications.  The VA examiner noted that the Veteran's current 
complaints were somewhat similar to the August 2004 treatment 
findings.  The diagnosis was "ecematous [sic] dermatitis."  The 
VA examiner then opined that it would be resorting to speculation 
to state whether any current skin disorder was caused by or 
aggravated by his military service.  In reaching this conclusion, 
the VA examiner noted that there is no helpful information to 
review, other than the 2004 general dermatitis diagnosis.  As for 
his service treatment records, the VA examiner noted that no 
specific diagnoses were mentioned.  The examiner also noted that 
"there were no records to review after that timeframe for many, 
many years."  Therefore, the examiner concluded that it would be 
speculation to provide an opinion in this matter "mostly because 
of the lack of documentation and records."  

A June 2010 addendum to the examination indicated that the 
Veteran's claims folder had been reviewed and considered.  The VA 
examiner clarified that this included the Veteran's service 
treatment records from February 1972 to March 1973.  The VA 
examiner also summarized the available pertinent inservice and 
post service medical records.  The VA examiner then opined that 
it would be speculative to link the Veteran's current skin 
disorder to his military service.  In support of this opinion, 
the VA examiner stated:

[I]t is medically impossible to determine whether the 
nondescript rashes noted in service are related to the 
later development of tinea pedis and eventual evolution to 
dermatitis in 2004, because this is medically impossible to 
determine.  There is no sequence of events nor treatment 
over time nor any indication that tinea pedis, which was 
not noted in service, progressed to the complaints that he 
has nowadays.  There is just absolutely no medically 
feasible method to determine whether these in-service, 
nondescript findings have progressed to what he complains 
of nowadays.   

The VA examiner also indicated that the Veteran's dermographism 
noted in the February 1973 treatment report is a completely 
unrelated issue to any ongoing or recurrent or past fungal 
infection, and that these "are 2 separate and non-related 
issues."

Although currently diagnosed with dermatitis, the evidence of 
record does not attribute the Veteran's current dermatitis to his 
military service.  The Board also notes that dermatitis is not a 
condition which is entitled to a presumption of service 
connection based upon inservice exposure to herbicides, including 
Agent Orange.  38 C.F.R. 3.307, 3.309(e) (2009).  

While the Veteran's service treatment records reflect treatment 
for non-specific rashes in March 1976 and January 1968, and for a 
blister on the left foot in April 1976.  Moreover, there is no 
evidence of post service continuity of the same symptomatology, 
and there is no nexus shown between the Veteran's current skin 
disorder and his military service.

The Veteran's September 1968 separation examination found the 
Veteran's skin was normal, and he denied having any history of 
skin diseases on his September 1968 medical history report.  A 
post service VA examination in February 1970 also found the 
Veteran's skin was normal.  The first post service medical 
evidence of any skin disorder was not until February 1973, over 4 
years after the Veteran's discharge from the service.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the appellant failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time period 
for which there is no clinical documentation of his low back 
condition).  Moreover, the medical evidence of record shows the 
finding of dermographism diagnosed in 1973 is not related to the 
Veteran's current skin disorder.  Thereafter, there is no 
documented medical treatment reports for a skin disorder until 
August 2004, over thirty years later, and this report refers to a 
condition involving his right forearm, which he reported as 
having began two months earlier, and which was diagnosed as 
dermatitis.

The Veteran's statements are competent evidence as to his 
observations concerning the manifestation of symptoms relating to 
a skin disorder.  However, the Board finds the probative value of 
his contentions to be significantly reduced by his own 
inconsistency.  See Evans v. West, 12 Vet. App. 22, 30 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per 
curiam, 78 F.3d. 604 (Fed. Cir. 1996) 


(determining the weight to be assigned to evidence, credibility 
can be affected by inconsistent statements, internal 
inconsistency of statements, inconsistency with other evidence of 
record, facial implausibility, bad character, interest, bias, 
self-interest, malingering, desire for monetary gain, and witness 
demeanor).  Despite his current reports of intermittent outbreaks 
of skin problems in the decades since his discharge from the 
service, the Veteran failed to reference this ongoing condition 
on his September 1968 medical history, his February 1970 VA 
physical examination, or on his previously filed applications for 
service connection in October 1969 and August 2002.  Moreover, 
treatment records relating to his tinea pedis in February 1973 
were silent as to any history of an ongoing chronic skin 
condition.  Finally, when he was next shown to have sought 
treatment for a skin rash on his right forearm in August 2004, 
thirty years after his documented tinea pedis treatment, he 
reported that he had this condition for "2 months."

At the heart of his claim, the Veteran contends that he has had 
rashes occurring on different areas of his body approximately two 
to three times per year, which he had treated with over-the 
counter medications.  While competent to report his observations 
concerning manifestations of a skin disorder, the Veteran is not 
competent to diagnose what specific skin disorder he may have, or 
to relate a skin disorder that has resolved to a new skin 
disorder that has appeared months later on a different part of 
the body.  As noted above, post service medical records reflect 
treatment for tinea pedis on the feet in February 1973.  
Thereafter, the next post service treatment for any skin disorder 
is not shown for more than thirty years later.  At that time, the 
Veteran reported a two-month history of a skin disorder involving 
his right forearm, which was then diagnosed as dermatitis.  The 
Veteran is not competent to link his inservice treatment for a 
nondescript rash, to the tinea pedis of the feet which he was 
treated for in 1973, to the eventual evolution of dermatitis of 
the forearms which he was treated for in August 2004.  Moreover, 
as to this specific  issue, the VA examiner concluded that a link 
between the Veteran's current skin disorder and his military 
service could not be established without resorting to 
speculation.  

For the reasons discussed above, the preponderance of the 
evidence is against the Veteran's claim, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 38 
C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


